—Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about June 24, 1998, admitting the subject will to probate, and bringing up for review the order of the same court and Surrogate, entered on or about April 3, 1998, and various other intermediate orders unanimously affirmed, without costs. Appeal from order entered on or about April 3, 1998 and appeals from the various intermediate orders unanimously dismissed, without costs, as subsumed in the appeal from the decree.
The proponent of the subject will submitted evidentiary proof sufficient to establish that the will was not the product of fraud or undue influence, namely, the transcripts of the SCPA 1404 hearing at which the attesting witnesses and attorney draftsman were examined. Appellant failed to counter such evidence with any admissible proof. Appellant’s jurisdictional challenge was waived, not having been raised in his initial objections, and in any event is without merit. We have considered appellant’s other contentions and find them to be without merit. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Wallach and Friedman, JJ.